Citation Nr: 0209489	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 to May 1988, and from September 1988 to September 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for 
bronchitis (pursuant to the veteran's relocation, the claims 
file was transferred to the RO in Waco, Texas).  In the same 
decision, the RO continued a 10 percent rating for residuals 
of a low back injury.  In his notice of disagreement with the 
May 1997 rating decision, the veteran expressly limited his 
appeal to the issue of service connection for bronchitis.  
Accordingly, this is the only issue before the Board.  This 
case was previously before the Board in March 1999, at which 
time it was remanded for additional development.  It is now 
back before the Board for further appellate review. 


FINDING OF FACT

There is no competent evidence of a nexus between a current 
bronchitis condition and the veteran's active service or any 
complaints treated therein.


CONCLUSION OF LAW

Service connection for bronchitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that VA's 
duties to provide notice and assistance to the veteran are 
met.  

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue at hand in May 
1997.  Discussions in the May 1997 rating decision, a 
statement of the case, and supplemental statements of the 
case (SSOC), gave notice to the veteran of the information 
and medical evidence necessary to substantiate his claim, and 
of what was of record.  The case has now been reviewed on the 
merits under the VCAA, and the veteran was advised of this in 
an April 2002 SSOC.

As noted by the Board in the March 1999 remand, a VA 
examination was necessary to obtain a medical opinion as to 
whether it is at least as likely as not that the veteran's 
in-service episodes of bronchitis were early manifestations 
of a current diagnosis of chronic bronchitis.  The RO 
informed him that without an examination, his claim would be 
decided based on the evidence of record.  He failed to report 
for VA examinations scheduled in July 1999 and May 2001.  He 
did not attempt to reschedule the examinations, nor did he 
indicate there was good cause for his failure to report for 
the scheduled examinations.  All correspondence from the RO 
to the veteran was sent to his last known address, and has 
not been returned as undeliverable.

The Board's remand further directed the RO to request that 
the veteran provide information regarding any pertinent 
medical records not already associated with the claims file.  
Pursuant to that directive, the RO asked the veteran to 
provide any information regarding health care providers (VA 
and non-VA), who treated him for bronchitis since November 
1997.  He did not respond to the RO's request.  

The Board notes that the "duty to assist" the veteran in 
the development of facts pertinent to his claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran must also be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to service connection, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.  In this case, the veteran appealed the May 
1997 decision which denied his original claim of service 
connection for bronchitis.  Hence, the Board has no 
alternative but to base the following decision on the 
evidence of record as provided under the regulatory 
provisions of 38 C.F.R. § 3.655.

In sum, development has been completed to the extent 
possible; VA duties to inform and assist are met; and the 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 

Background

The veteran contends that service connection for bronchitis 
is warranted inasmuch as the service medical records indicate 
diagnosis and treatment of bronchitis during service, and he 
has had symptoms of bronchitis since his separation from 
service in September 1992.  

Service medical records reflect that the veteran was treated 
for a bronchial condition on seven separate occasions between 
March 1985 and June 1990.  Aside from the seven specific 
episodes showing diagnosis and treatment of bronchitis, the 
service medical records are negative for a chronic bronchitis 
condition.  

One postservice clinical report is of record, indicating a 
diagnosis of asthmatic bronchitis, for which the veteran was 
treated on an outpatient basis at a private medical facility 
in November 1997.  The record shows that the veteran reported 
a two year history of bronchitis.

In a September 1997 letter, the veteran's stepmother reported 
that the veteran asked her to express that he continued to 
have symptoms of bronchitis since his separation from 
service.  She stated that she had been a "Medical 
Technologist" since 1957, and worked as a medical assistant 
in the allergy practice of Robert Ney, M.D., from 1970 until 
her retirement in 1995.  The veteran had informed her of his 
in-service episodes of bronchitis.  The stepmother reported 
that he experienced "several episodes" of bronchitis after 
his separation from service.  Some episodes resolved with 
rest, aspirin, and Vitamin C.  When, on a few occasions the 
bronchial symptoms did not resolve, she obtained samples of 
antibiotics from Dr. Ney after describing the veteran's 
symptoms.  Apparently, the symptoms of bronchitis resolved 
each time he was treated with the antibiotics.  His 
stepmother acknowledged that Dr. Ney neither saw nor treated 
the veteran personally.  Hence there were no clinical records 
generated regarding these episodes and antibiotic treatment 
of bronchitis.  She reported that Dr. Ney had recently passed 
away.  

The record shows that the RO arranged for a VA examination to 
determine whether there is a nexus between the veteran's 
current asthmatic bronchitis and his respiratory complaints 
in service.  He failed to report, and has not alleged there 
was good cause for such failure.



Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition, unless it is clearly 
attributable to intercurrent causes.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's precedent, lay observation is competent.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
finding of a diagnosis including the word "chronic."

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

It is clear that the veteran was treated for bronchitis 
during service, as service medical records indicate diagnosis 
and treatment of bronchitis on seven separate occasions.  
However, it resolved on each occasion.  Asthmatic bronchitis 
has been diagnosed postservice.  However, there is no medical 
evidence relating the current asthmatic bronchitis to the 
acute episodes of bronchitis in service. 

The Board attempted to develop the record for evidence of a 
nexus between current bronchitis and the bronchitis 
treated/respiratory complaints in service.  The RO assisted 
by arranging for a VA examination to determine whether there 
is such relationship.  However, the veteran failed to report 
for the scheduled examination.  He also has a duty to assist 
in the development of his claim; as noted, that duty is not a 
"one-way street."  

Without competent evidence of a nexus between the current 
asthmatic bronchitis and the episodes of bronchitis in 
service, service connection for bronchitis is not warranted.  
The Board has reviewed the veteran's contentions.  His 
contention regarding a nexus between his active duty service 
and a postservice diagnosis of bronchitis cannot by itself 
establish the nexus between a current bronchitis condition 
and his service.  He is a layperson and, as such, is not 
competent to provide probative evidence as to matters 
requiring specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board recognizes that the veteran's stepmother is a 
retired nurse, and she has furnished a statement to the 
effect that the veteran manifested symptoms of bronchitis 
during his active duty, and was treated for bronchitis after 
his separation from service.  
The Court has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279 (1997).  As a nurse, the veteran's 
stepmother certainly possesses medical expertise elevating 
her assertions beyond the nature of lay testimony.  However, 
to the extent that she expresses opinions regarding a link 
between the veteran's bronchitis condition and his active 
service, there is no evidence to support a finding that she 
has special knowledge, skill, experience, training, or 
education which would qualify her to render a medical opinion 
as to the etiology of the disability at issue in this case.  
The Board finds that, while her statements are competent to 
show the occurrence of observable symptoms, they are not 
competent to establish a nexus.

In the absence of competent evidence that the veteran's 
current bronchitis is related to disease or injury in 
service, service connection for bronchitis is not warranted.  
See Hickson, 12 Vet. App. at 253; Savage, 10 Vet. App. at 
498; Voerth, 13 Vet. App. 117.  The doctrine of resolving 
reasonable doubt in the veteran's favor is not applicable in 
this case, as the preponderance of the evidence is against 
the claim.


ORDER

Service connection for bronchitis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

